DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention of Group II, Species E1, F1, G1, with claims 11-21 indicated by Applicant to read thereon, in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that the bonding interface, completed bond, recesses at various locations necessarily include a corresponding bond surface.  This is not found persuasive because 1) this is not a proper indication why the restriction requirement is improper, 2) at least fails to clearly admit on the record that the recited species are obvious variants and 3) this proposed processes shows multiple species that would require a diversity field of search.  It would require undue burdensome search to examine all species.
The requirement is still deemed proper and is therefore made FINAL.
While Examiner acknowledges that Applicant indicated that claims 12-15 read on the elected species (particularly E1), claims 12-15 are drawn to non-elected species E4 and are hereby withdrawn from further consideration therefor.  Similarly, claim 19 is drawn to non-elected species G4 and is hereby withdrawn from further consideration therefor.  claim 20 is drawn to non-elected species G5 and is hereby withdrawn from further consideration therefor.  claim 21 is drawn to non-elected species G6 and is hereby withdrawn from further consideration therefor.
Claims 1-10, 12-15 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US Pat. No. 8,809,123 B2.
Re claim 11, Liu et al. disclose an apparatus, comprising: a first bonding surface of a microelectronic component (i.e., fig. 1); and at least one recess (i.e., where the element 112 is located) in the first bonding surface Re the phrase “configured to arrest propagation of cracking, chipping, or delamination in the bonding surface, in a bonding layer, or in a completed bond of the bonding surface” a recitation of the intended use and/or functional language of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior 

Re claim 16. The apparatus of claim 11, further comprising at least a coating of a metal 112 (fig. 1, i.e., Cu, col. 3, line 12) in the at least one recess. Re claim 17. The apparatus of claim 16, further comprising the at least one recess completely filled with the metal 112 (fig. 1). Re claim 18. The apparatus of claim 11, the at least one recess comprises a recessed metal pad or a metal pad 112 with a dished surface (fig. 2) imparted by a chemical mechanical planarization (CMP) process, col. 3, lines 19-25.  Furthermore, the process limitation of how the recessed metal pad or metal pad is formed has no patentable weight in claim drawn to structure.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not 
     Therefore, the phrase “by a chemical mechanical planarization (CMP) process” is thus non-limiting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/553,535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is within the scope of the cited prior art’s claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893